



THIS EXHIBIT HAS BEEN REDACTED TO EXCLUDE INFORMATION THAT IS NOT MATERIAL AND
THAT WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED.


EXHIBIT 10.1


DATED  July 3, 2019


















(1)TRANSENTERIX, INC.
(2)    GREAT BELIEF INTERNATIONAL LIMITED




















AUTOLAP SYSTEM SALE AGREEMENT











38392764_1.docx

--------------------------------------------------------------------------------






THIS AGREEMENT is made on July 3, 2019.
BETWEEN:
(1)
TransEnterix, Inc., a company incorporated in Delaware, USA, with SEC File No.
000-19437 whose principal executive office is at 635 Davis Drive, Suite 300,
Morrisville NC USA 27560 ("Seller"); and

(2)
Great Belief International Limited, a company incorporated in British Virgin
Islands under number 2364376 whose registered office is at P. O. Box 957,
Offshore Incorporation Centre, Road Town, Tortola, British Virgin Islands.
("Buyer")

(each of the "Seller" and the "Buyer" being a "Party" and together the "Seller"
and the "Buyer" are the "Parties").
BACKGROUND:
(A)
The Seller has developed the Autolap System.

(B)
The Seller has agreed to sell and transfer the System to the Buyer, and the
Buyer has agreed to purchase the same, subject to the terms and conditions in
this Agreement.

IT IS AGREED:
1.
    DEFINITIONS AND INTERPRETATION

1.1
In this Agreement, unless the context otherwise requires:

"agreed form"
means a form which has been agreed by the Parties and which has been duly
executed or initialled by them or on their behalf for identification purposes
with any alterations that may be agreed between the Parties in writing;
"Ancillary Agreements"
means the Cross-License Agreement, the IPR Assignments and the Subscription
Agreement;
"Business Day"
In respect of any action to be taken by the Buyer, means any day on which the
companies in PRC are generally open for business in the PRC, including a
Saturday or Sunday which the PRC government temporarily declares to be a working
day, but excluding a statutory holiday, a Saturday or Sunday other than a
Working Rest Day, and a weekday which the PRC government temporarily declares to
be a rest day; in respect of any action to be taken by the Seller, means a day,
other than a Saturday, Sunday or public holiday, on which banks are open for
non-automated commercial business in the United States and Business Days means
more than one of them;
"CFDA"
means the China Food and Drug Administration;
"Closing 1"
means the first completion of the sale and purchase of the System in accordance
with clause 4;
"Closing 2"
means the second completion of the sale and purchase of the System in accordance
with clause 6;
"Consideration"
means the sum specified in clause 3.1;
" Cross-License Agreement"
means an agreement between Buyer and Seller, to be entered into at Closing 2 in
the form indicated in Schedule 5, wherein: (a)_Seller grants to Buyer the right
to use the Platform Software and the Licensed Patents, in each case solely for
manufacture, use or sale of the System; (b) Buyer grants back to Seller the
right to use the System IPR and any Intellectual Property Rights in improvements
to the System IPR or to the System;
"Encumbrance"
means any mortgage, charge, pledge, lien or other security interest of any kind,
and any right of set off, assignment by way of security, trust or other
agreement or arrangement whatsoever for the purpose of providing security or
having similar effect to the provision of security and Encumbrances means more
than one of them;



1
38392764_1.docx

--------------------------------------------------------------------------------





"Intellectual Property Rights"
means copyright, rights in inventions, patents, know-how, trade secrets,
trademarks and trade names, service marks, design rights, rights in get-up,
database rights and rights in data, semiconductor chip topography rights, rights
in software, rights in domain names and social media accounts, the right to sue
for passing off, utility models, and all similar rights and, in each case:
(a)    whether registered or not;
(b)    including any applications to protect or register such rights;
(c)    including all renewals and extensions of such rights or applications;
(d)    whether vested, contingent or future; and
(e)    wherever existing;
"IPR Assignments"
means the Assignment Agreement for the System IPR in the form provided at
Schedule 6, and any other assignments as may be signed by the parties to effect
the transfer of the System IPR to the Buyer;
“Licensed Patents”
Means the patents indicated in Schedule 2, Part 2, as well as any divisionals,
continuations, etc. of those patents
"Nominated Account"
means the Seller's account as set forth in Error! Reference source not found. to
this Agreement;
"OEM Manufacturers"
means Novatec Ltd. and Medimor Ltd., companies based in Israel that prior to the
date of this Agreement manufactured the AutoLap System under contract with and
on behalf of the Seller;
"Platform Software"
means certain software utilized in the System as of the date of this Agreement
and described in Error! Reference source not found., Part 1.
"Registration Agent"
means Xizang Haisco Pharmaceutical Group Co. Ltd., the agent engaged by the
Seller to undertake medical device registration for the System with the CFDA.
"Registration Information"
means all material test or trial results, analysis, protocols, correspondence,
filings, drawings or descriptions, specifications, System information and any
other work product of any kind produced, prepared or compiled by the
Registration Agent in connection with CFDA registration for the System, and
necessary or convenient for Buyer to continue to progress the CFDA registration.
"System"
means the laparoscope positioning system previously marketed by MST – Medical
Surgical Technologies Ltd as the ‘AutoLap’ System.
"System Assets"
means the System Capital Goods, the System Information, the System IPR, and the
System Software and System Asset means one of them;
"System Capital Goods"
means the System Stock and the System Tooling and Equipment, including those
listed in Schedule 1, Part 4;
"System Information"
means all drawings, specifications, procedures, manuals, and other information,
know-how and techniques in any form which wholly or partially relate to all or
any part of the System design, manufacture, installation, operation, calibration
and testing, marketing, or maintenance;
"System IPR"
means the Intellectual Property Rights in connection with the System owned by
the Seller, and with respect to patents means in particular the patents
indicated in Schedule 1, Part 1 as well as any divisionals, continuations, etc.
of those patents;
"System Software"
means the computer software incorporated into the System, as further described
in Schedule 1, Part 2 (not including the Platform Software, or any third party
development tools, such as Microsoft Development Tools);
"System Stock"
means stores, raw materials and components purchased for incorporation into the
System, spare parts, and work-in-progress, together with finished products of
the System or parts thereof;



2
38392764_1.docx

--------------------------------------------------------------------------------





"System Tooling and Equipment"
means all equipment, machinery, special tooling, moulds, jigs, fittings, and
other assets owned by the Seller and used exclusively in the manufacture of the
System at the date of this Agreement;
“Subscription Agreement”
means that certain Subscription Agreement, dated and executed as of the date
hereof and attached as an exhibit hereto pursuant to which Buyer shall purchase
15,000,000 shares of Seller’s common stock at $2.00 per share.
"Warranties"
means the representations and warranties set out in Schedule 1 and
Warranty means one of them.



1.2
Unless the context otherwise requires:

1.2.1
each gender includes the other genders;

1.2.2
the singular includes the plural and vice versa;

1.2.3
references to clauses, Schedules or Appendices are to clauses, Schedules and
Appendices (if any) of this Agreement;

1.2.4
references to this Agreement include its Schedule and Appendices (if any);

1.2.5
references to persons include individuals, unincorporated bodies, government
entities, companies and corporations;

1.2.6
the words 'including' or 'includes' mean including or includes without
limitation;

1.2.7
clause headings do not affect their interpretation; and

1.2.8
references to legislation include any modification or re-enactment thereof
before the date of this Agreement.

2.
SALE AND PURCHASE OF THE SYSTEM AND THE SYSTEM ASSETS

2.1
Subject to the terms and conditions of this Agreement the Seller will sell, free
from all Encumbrances, and the Buyer will buy, the System and System Assets.

2.2
In addition, on the date hereof, the parties are entering into the Cross-License
Agreement under which:

2.2.1
Seller will license Buyer to use the Platform Software and the Licensed Patents,
in each case solely for manufacture, use or sale of the System; and

2.2.2
Buyer will grant back to Seller a license to use the System IPR and any
Intellectual Property Rights in improvements to the System IPR or to the System
.

3.
CONSIDERATION

3.1
The total consideration for the transfer by Seller to Buyer of the System and
the System Assets shall be US$47,000,000.

3.2
The consideration shall be paid as follows:

3.2.1
US$5,000,000 at Closing 1;

3.2.2
The purchase of 15,000,000 shares of Seller’s common stock pursuant to the
Subscription Agreement to be purchased no later than September 30, 2019; and

3.2.3
US$12,000,000 at Closing 2.



3
38392764_1.docx

--------------------------------------------------------------------------------





3.3
All sums payable under this Agreement and the Subscription Agreement are
exclusive of VAT (or similar tax) and shall be paid free and clear of all
deductions and withholdings whatsoever, unless the deduction or withholding is
required by law. If any deduction or withholding is required by law the Buyer
shall pay to the Seller such sum as will, after the deduction or withholding has
been made, leave the Seller with the same amount as it would have been entitled
to receive in the absence of any such requirement to make a deduction or
withholding. For the avoidance of doubt, Seller shall be solely responsible for,
and Buyer's obligation in the previous sentence shall not apply to, any fees
charged by Seller's own bank, and any taxes, levies or assessments required by
the government in the Seller's location.

4.
CLOSING 1

4.1
Closing 1 shall take place on July 31 2019.

4.2
At Closing 1, the matters set out in clauses 4.2.1 and 4.2.2 shall be
transacted.

4.2.1
The Seller shall deliver, procure the delivery of, make available or procure the
availability to the Buyer of:

(a)
this Agreement and the Subscription Agreement, each duly executed by the Seller
as of July 3, 2019;

(b)
a certified copy of the resolutions of the Seller's board of directors approving
the transaction and authorising the execution and delivery of this Agreement,
the Subscription Agreement and other documents required to be signed by the
Seller in accordance with this Agreement; and

(c)
delivery of the form of instruction letter to be delivered by the Seller to the
Seller’s transfer agent regarding the issuance of 15,000,000 shares of Seller’s
common stock, issued in the name of the Buyer, in exchange for the funds paid
under clause 4.2.2(c).

4.2.2
The Buyer will:

(a)
deliver, procure the delivery of, make available or procure the availability to
the Seller of:    

(i)
this Agreement and the Subscription Agreement, each duly executed by the Buyer
as of July 3, 2019;

(ii)
a certified copy of the board resolutions of the Buyer authorising the execution
and delivery of this Agreement, the Subscription Agreement and the other
documents required to be signed by the Buyer in accordance with this Agreement;

(b)
pay the sum of US$5,000,000 to the Seller by way of electronic transfer of funds
into the Nominated Account, receipt of which sum in such account by such date
shall constitute a good discharge to the Buyer in respect of its obligation
under clause 3.2.1.

(c)
By no later than September 30, 2019, the Buyer shall pay the sum of
US$30,000,000 to the Seller by way of electronic transfer of funds into the
Nominated Account, receipt of which sum in such account by such date shall
constitute a good discharge to the Buyer in respect of its obligation under
clause 3.2.2 and under the Subscription Agreement.

4.3
If either Party fails or is unable to perform any obligation required to be
performed by it under clause 4.2 at Closing 1 or within the time periods set
forth in clause 4.2, the other Party shall not be obliged to complete its
obligations under clause 4.2, the sale and purchase of the System,



4
38392764_1.docx

--------------------------------------------------------------------------------





or any other terms of this Agreement, and may unilaterally terminate this
Agreement and/or the Subscription Agreement.
4.4
If this Agreement terminates pursuant to clause 4.3, each Party’s further rights
and obligations cease immediately on termination, save that clauses 1
(Definitions and interpretation), 10.6 (Entire agreement), 10.10 (Costs), 11
(Notices), 12 (Confidential information) and 13 (Governing law and jurisdiction)
shall remain in full force and effect and termination shall not affect any
Party’s accrued rights and obligations at the date of termination.

5.
DELIVERY OF SYSTEM CAPITAL GOODS

5.1
The Seller shall, within ten (10) days after Closing 1, deliver the System
Capital Goods to Buyer's designated carrier. The System Capital Goods will be
delivered on an Ex Works (Incoterms 2010) basis to Buyer's designated carrier at
Seller's chosen premises in the United States. Buyer will be responsible, on a
timely basis, for taking delivery of the System Capital Goods, and for arranging
and paying all costs in relation to shipping, insurance, export and import
clearance, and customs duties.

5.2
The Buyer or its affiliate shall maintain shipping insurance on the System
Capital Goods through arrival at their final destination, in a minimum amount of
US$5,000,000, and the Seller shall be named as the beneficiary on the policy of
insurance. Buyer shall provide proof of such insurance prior to taking delivery
of the System Capital Goods in accordance with clause 5.1.

5.3
Risk of loss in the System Capital Goods will pass upon delivery to Buyer's
designated carrier at Seller's premises, and title will pass on the Seller's
receipt of full payment as provided for in clause 6.2.2.

5.4
The failure of Buyer (or its affiliate) to take delivery of the System Capital
Goods within forty-five (45) days after Buyer makes the goods available in
accordance with clause 5.1, shall constitute a material breach of this
Agreement.

5.5
Buyer shall keep Seller informed of progress in the transportation of the System
Capital Goods.

5.6
In any case that the Seller fails to deliver the System Capital Goods to Buyer’s
affiliate’s in accordance with clause 5.1, the Seller shall refund US$5,000,000
to Buyer without any deductions or withholdings whatsoever, after which this
Agreement and its Ancillary Agreements shall automatically terminate.

6.
CLOSING 2

6.1
Closing 2 shall take place on or before 30 November 2019 at a date, time and
place to be agreed by the Parties.

6.2
At Closing 2, the matters set out in clauses 6.2.1 through 6.2.3 shall be
transacted.

6.2.1
The Seller shall procure the delivery of, make available or procure the
availability to the Buyer of:

(a)
possession of digital copies of current versions of all of the following:

(i)
the System Information;

(ii)
the Registration Information (to the extent available);

(iii)
the System Software (source code and compiled versions);

(iv)
the Platform Software (compiled versions only)

6.2.2
The Buyer will pay the sum of US12,000,000 to the Seller by way of electronic
transfer of funds for the same day value into the Nominated Account, receipt of
which sum in



5
38392764_1.docx

--------------------------------------------------------------------------------





such account shall constitute a good discharge to the Buyer in respect of its
obligation under clause 3.2.3;
6.2.3
The Seller, or a subsidiary of the Seller, and Buyer shall execute, or cause to
be executed, and enter into:

(a)
the Cross-License Agreement;

(b)
in respect of the System IPR, the duly executed IPR Assignment in the agreed
forms;

6.3
If either Party fails or is unable to perform any of its obligation required to
be performed by it under clause 6.2 at Closing 2, the other Party shall not be
obliged to complete its obligations under clause 6.2, the sale and purchase of
the System, or any other terms of this Agreement, and may unilaterally terminate
this Agreement, in which case:

6.3.1
All of the executed Ancillary Agreements (other than the Subscription Agreement)
will automatically terminate;

6.3.2
If termination of this Agreement is caused by the Buyer’s failure to perform any
of its obligation required to be performed by it under clause 6.2 at Closing 2,
Buyer shall promptly return or procure the return of all of the System Capital
Goods to Seller's designated premises in the United States, at Buyer's own risk
and expense; and

6.3.3
If termination of this Agreement is caused by the Seller’s failure to perform
any of its obligation required to be performed by it under clause 6.2 at Closing
2, Buyer shall promptly return or procure the return of all of the System
Capital Goods to Seller's designated premises in the United States, at Seller's
own risk and expense;

6.3.4
Upon return of the System Capital Goods in accordance with clause 6.3.2 or
6.3.3, Seller shall return all funds received by it from Buyer under clause
4.2.2(b) and 6.2.2 prior to that date; provided, however, that if the failure of
Closing 2 is a result of Buyer's failure to perform any of its other obligations
hereunder, the Seller will be entitled (without limitation to its rights to
claim any damages or other compensation to which it may be entitled) to retain
US$[XXXXXXXXX] as damages; and if the failure of Closing 2 is a result of
Seller's failure to perform any of its other obligations hereunder, the Buyer
will be entitled to claim damages and compensation including but not limited to
its expenses for shipping the System Capital Goods from the US to Hong Kong. For
the avoidance of doubt, Buyer shall not be obligated or entitled to return the
shares of Seller’s common stock purchased at Closing 1 in accordance with
clauses 3.2.2 and 4.2, nor shall Seller by obligated to repay the sums paid for
such shares under the Subscription Agreement.

6.4
If this Agreement terminates pursuant to clause 6.3, each Party’s further rights
and obligations cease immediately on termination, save that clauses 1
(Definitions and interpretation), 6.3 (consequences of termination), 10.6
(Entire agreement), 10.10 (Costs), 11 (Notices), 12 (Confidential information)
and 13 (Governing law and jurisdiction) shall remain in full force and effect,
and termination shall not affect any Party’s accrued rights and obligations at
the date of termination.

7.
ACTIONS AFTER CLOSING 2

After the conclusion of Closing 2, the Parties will have the following rights
and obligations.
7.1
Further acts - transfer of Registration Information

7.1.1
It is anticipated that Buyer will not use the services of the Registration
Agent, but will use its own designated agent for the CFDA registration.



6
38392764_1.docx

--------------------------------------------------------------------------------





7.1.2
The Parties will procure the Registration Agent's cooperation with the transfer
of the Registration Information to Buyer or its designee.

7.1.3
For a period of up to six months after Closing 2, Seller shall provide, or
ensure that the Registered Agent provides, support to Buyer to ensure that the
Registration Information is complete, and to respond to any reasonable queries
that Buyer may have with respect to the Registration Information or the steps
undertaken prior to Closing 1 in preparation for CFDA registration.

7.1.4
Seller shall bear any fees and expenses of the Registration Agent in regard to
the undertakings under 7.1.2 to 3.

7.2
Transfers of registered System IPR

Seller shall cooperate with Buyer to do or procure to be done all acts and
things reasonably required to record the transfer of the registered System IPR
(being all patents, and trademarks within the System IPR) to the Buyer through
official filings with the relevant registration authorities. Seller will provide
proof of its commercially reasonable efforts to complete these filings within 10
Business Days after Closing 2.
7.3
Knowledge transfer and support

7.3.1
Seller shall provide all necessary resources and support to ensure a full and
complete transfer of the System IPR, and further to 7.3.2 will use its
commercially reasonable efforts to make Buyer / OEM Manufacturer personnel
working with the System understand the technology and methods embodied in the
System and necessary for its manufacture and servicing.

7.3.2
At no cost to Buyer, Seller shall provide reasonable support in the first six
months after Closing 2 to Buyer. For the avoidance of any doubt, when support is
demanded by the Buyer, Seller shall provide personnel that are qualified to
support. Support shall be provided on a timely basis when requested by the Buyer
either remotely (as a preference), at OEM Manufacturer's facility in Israel, or
at Seller's facility in the US, as agreed by Buyer and Seller on an on-going
basis. Seller and Buyer will each be responsible for its own costs of travel
etc. in respect of such support services. If additional support beyond that
provided for above is required by Buyer in any period, Buyer may purchase such
additional support services from Seller at Seller's then current standard rates
for technical services, and subject to reimbursement of Seller's reasonable
costs for travel, etc.

7.3.3
Seller will introduce Buyer to the OEM Manufacturers with a view to facilitating
Buyer's establishment of arrangements with the OEM Manufacturers for production
of the System. However, it will be Buyer's sole responsibility to negotiate,
enter into and ensure performance of any agreement with the OEM Manufacturers.

8.
    WARRANTIES

8.1
The Seller represents, warrants and undertakes to the Buyer that at Closing 1
and Closing 2 the Warranties set out in Schedule 1, Part A, are true, accurate
and not misleading.

8.2
The Buyer represents, warrants and undertakes to the Seller that at Closing 1
and Closing 2 the Warranties set out in Schedule 1, Part B, are true, accurate
and not misleading.

8.3
For the purpose of this clause 8 the term fairly and reasonably disclosed means
disclosed in such manner and in such detail as to enable a reasonable person to
make an informed and accurate assessment of the matter concerned.

8.4
Each Party acknowledges that the other has entered into this Agreement on the
basis of such Warranties. For the avoidance of doubt, claims in relation to
breach of the representations and



7
38392764_1.docx

--------------------------------------------------------------------------------





warranties when made by the Parties may be brought for 24 months after the
commencement of sales of the System by Buyer.
8.5
Each of the Warranties is a separate warranty and will not be limited or
restricted by reference to the terms of any other Warranty or any other term of
this Agreement.

8.6
The System is sold "as is". The Seller makes no warranties or representations
other than those in Schedule 2, and excludes to the full extent permitted by law
any other warranties whatsoever, including without limitation any warranties as
to the suitability of the System for any particular purpose, as to its
merchantability or marketability, or as to Buyer's ability to obtain any
regulatory approvals in relation to the System.

9.
    LIABILITIES AND INDEMNITY

9.1
Definitions

In this clause:
"Losses"
means all damages, liabilities, demands, costs, expenses, claims, actions and
proceedings (including all consequential, direct, indirect, special or
incidental loss or punitive damages or loss, legal and other professional fees,
cost and expenses, fines, penalties, interest and loss of profit or any other
form of economic loss (including loss of reputation))
"Minimum Liability"
 means US$[XXXXXXX];
"Claim Period"
means the period following Closing 2 and continuing until 24 months after the
commencement of sales of the System by Buyer.

and a reference to a claim is a reference to a claim by a Party on the grounds
indicated in clause 9.2.
9.2
Indemnity

Each Party will, to the extent that a claim does not arise from the negligence
or wilful default of the other Party, on demand indemnify and keep indemnified
the other Party from and against all Losses suffered or incurred by the other
Party arising out of or in connection with:
9.2.1
any act or omission by the first Party that is in breach of this Agreement;

9.2.2
any breach of the Warranties by the first Party, provided that the claim is
issued and served on the other Party during the Claim Period;

9.2.3
any third party claim relating to the provision, supply or use of the System,
provided that in the case of a third party claim brought against Buyer, the
third party claim is served on the Buyer during the Claim Period.

9.3
De minimis claims

Neither Party shall be liable for a claim if the liability of the other Party
for that claim when added to the total liability of the other Party under all
previous claims does not exceed in aggregate the Minimum Liability.
9.3.1
Once the total of the claims exceeds in aggregate the Minimum Liability, the
breaching Party shall be liable for the whole amount of such claim and not just
for the amount exceeding the Minimum Liability.

9.3.2
No single claim may be made against a Party under the Warranties if the amount
to be claimed does not exceed US$[XXXXXX].

9.4
Maximum liability



8
38392764_1.docx

--------------------------------------------------------------------------------





The aggregate liability of the Seller or Buyer (as the case may be) in respect
of all claims for breach of the Warranties shall not exceed US$[XXXXXXXXX].
9.5
Pre-Notice of a claim

The claiming Party shall not bring a claim against the other Party unless
written notice has been given to the other Party within sixty (60) days after
the claiming Party becomes aware of the grounds for a claim, providing details
of the nature of the claim in reasonably sufficient detail and, so far as
practicable, the amount claimed.
9.6
Specific Limitations

9.6.1
Neither Party shall be able to bring a claim against the other if and to the
extent that:

(a)
the breach on which the claim is based occurs as a result of any legislation not
in force at the date of this Agreement taking effect retrospectively, any
increase in the rates of taxation in force at that date or as a consequence of a
change in the interpretation of the law in any jurisdiction after the date of
this Agreement,

(b)
the claim relates to any loss for which the Party is indemnified by insurance.

9.6.2
If a Party is prevented by clause 9.6.1 from bringing any claim in whole or in
part, the losses, costs or damages the Party would have sought to recover in
such claim shall not be taken into account when calculating the Minimum
Liability.

9.6.3
No claim shall be made by a Party in relation to a fact, omission, if the Party
has actual, constructive or imputed knowledge of the fact, omission,
circumstance or occurrence at the time of execution of this Agreement.

9.7
Conduct of claims

When a Party becomes aware of any third party claim that might give rise to a
claim against the other Party out of or in relation to the System or System
Assets, having given notice to the other Party in accordance with clause 9.5,
the first Party shall:
9.7.1
not make any admission of liability or agreement or compromise with any party
without prior consultation with and the agreement of the other Party;

9.7.2
take such action to avoid, dispute, resist, appeal, compromise or contest the
dispute as the other Party may request, at the other Party's expense; and

9.7.3
make available to the other Party all information required and available to
enable the other Party to avoid, dispute, resist, appeal, compromise or contest
the claim and any liability connected with the claim,

provided that the first Party shall not be obliged to take any action which is
likely to materially prejudice the System or the first Party.
9.8
Recovery from third parties

If a Party receives any payment or benefit from any policy of insurance or any
third party other than the other Party as a result of the circumstances giving
rise to a claim, and the other Party has made payment to the first Party in
respect of that claim, the first Party shall as soon as practicable after
receipt, pay to the other Party an amount which is the lesser of the amount of
the payment or benefit received from the insurer or other third party and the
payment received from the other Party, having deducted all costs, charges and
expenses reasonably incurred by the first Party in obtaining the payment or
benefit.
9.9
General



9
38392764_1.docx

--------------------------------------------------------------------------------





9.9.1
Nothing in this clause shall in any way diminish Parties' obligation to take
reasonable measures to mitigate their losses.

9.9.2
If any potential claim arises by reason of a liability that is contingent only,
then the Seller shall not be under any obligation to make any payment for that
claim until such time as the contingent liability becomes actual.

9.9.3
The Buyer confirms to the Seller that it is not at the date of this Agreement,
and after discussion with its accountants and attorneys, aware of any matter or
thing that in its reasonable opinion would or may give rise to any claim.

9.9.4
Nothing contained in this clause or any other terms of this Agreement shall
affect any claim or other action by the Buyer in the case of fraud or other
dishonesty or any omission or wilful or fraudulent misstatement the Seller or
its agents may make or commit.

10.
    MISCELLANEOUS

10.1
Variation

Variations to this Agreement will only have effect when agreed in writing and
signed by each of the Parties.
10.2
Severability

If any provision of this Agreement (wholly or partly) is or becomes illegal,
invalid or unenforceable, the remaining provisions shall remain in full force
and effect. If such provision would be legal, valid and enforceable if part of
it were deleted or amended, the provision will apply with the required deletion
or amendment provided that neither Party suffers any materially adverse effect.
10.3
Waiver

Unless otherwise agreed in writing, no failure, delay, indulgence, act or
omission by either Party in exercising any right or remedy will be deemed a
waiver of that, or any other, right or remedy.
10.4
Further assurance

Each Party will, at its own cost, do all further acts and execute all further
documents necessary to give effect to this Agreement both on and after Closing
1.
10.5
Assignment

10.5.1
Except as otherwise agreed by the Parties, neither Party may assign or grant an
Encumbrance over or deal in any way with any of its rights under this Agreement;
provided, however, that Seller shall have the right to freely transfer all of
its rights and obligations under this Agreement to any party acquiring
substantially all, or a major part, of the business and/or assets of the Seller,
as long as the successor assumes all of Seller’s obligations to Buyer; and Buyer
shall have the right to freely transfer all of its rights and obligations under
this Agreement to any party acquiring substantially all, or a major part, of the
business and/or assets of the Buyer, as long as the successor assumes all of
Buyer’s obligations to Seller under this Agreement.

10.6
Entire agreement

This Agreement and documents referred to in it represent the entire agreement
between the Parties and supersede all previous agreements and understanding of
the Parties relating to acquisition of the System made available in this
Agreement whether written or oral. Further, each Party acknowledges that it does
not rely on, and shall have no remedy in respect of any


10
38392764_1.docx

--------------------------------------------------------------------------------





statement, representation, assurance or warranty (whether of fact or law made
innocently or negligently).
10.7
No joint venture or agency

The Parties are independent contractors, and nothing in this Agreement is
intended to create any joint venture or agency relationship between the Parties.
No Party may purport to create or assume any obligation on behalf of the other.
10.8
Succession

This Agreement will bind and benefit each Party’s respective successors and
permitted assignees. Any successor and/or assignee shall in its own right be
able to enforce any term of this Agreement in accordance with its terms as if it
were in all respects a party to this Agreement, but until such time, any such
successor or assignee shall have no rights whether as a third party or
otherwise.
10.9
Counterparts

This Agreement may be signed in any number of separate counterparts. Each, when
executed and delivered by a Party, will be an original. All counterparts will
together constitute one instrument.
10.10
Costs

The Parties will each pay their own costs in connection with the negotiation,
preparation and implementation of this Agreement and any documents referred to
in or incidental to this Agreement.
11.
    NOTICES

11.1
Notices under this Agreement will be in writing and sent to the person and
address in clause 11.2. They may be given, and will be deemed received:

11.1.1
by international courier: five Business Days after posting;

11.1.2
by hand: on delivery.

11.1.3
by e-mail: on the next Business Day after sending to the correct address
(provided that no notice of failure of delivery is received by the sender).

11.2
Notices will be sent:

11.2.1
to the Seller at:

Anthony Fernando
Chief Operating Officer
TransEnterix, Inc.


with copies to:
Joshua Weingard
Chief Legal Officer




and


Kathleen Frost


11
38392764_1.docx

--------------------------------------------------------------------------------





Vice President - Intellectual Property
TransEnterix, Inc.




11.2.2
to the Buyer at:

Wang Yan
Authorized Representative
Great Belief International Limited




12.
    CONFIDENTIAL INFORMATION

12.1
Neither Party will, without the other’s prior written consent, disclose:

12.1.1
the existence or terms of this Agreement; provided, however, if this Agreement
or certain of its terms are material to Seller, Seller is authorized to disclose
the terms of the Agreement in accordance with U.S. securities laws, including
filing this Agreement with its filings with the U.S. Securities and Exchange
Commission; and

12.1.2
any information relating to the customers, suppliers, methods, products, plans,
finances, trade secrets or otherwise to the business or affairs of the other
Party,

together the Confidential Information.
12.2
Neither Party will use the other's Confidential Information except to perform
this Agreement or as contemplated by this Agreement.

12.3
Disclosure of Confidential Information may be made to such of a Party's
officers, employees, professional advisers and consultants as reasonably
necessary to advise on this Agreement and the transaction as a whole on the
condition that the disclosing Party is responsible for such third party's
compliance with the obligations under this clause. Disclosure may also be made
as required by law, the Securities and Exchange Commission, any stock exchange,
or any other regulatory body.

12.4
Confidential Information does not include information which is:

12.4.1
publicly available, other than as a result of a breach of this Agreement by a
Party; or

12.4.2
lawfully available to a Party from a third party free from any confidentiality
restriction; or

12.4.3
required by law, regulation or by order or ruling of a court or administrative
body of a competent jurisdiction to be disclosed (but in which case to the
absolute minimum necessary) provided that the disclosing Party shall use its
reasonable endeavours to first consult fully with the other Party to establish
whether and, if so, how far it is possible to prevent or restrict such enforced
disclosure and take all steps as it may reasonably require to achieve prevention
or restriction.

12.5
Without the express written consent of Seller, Buyer shall not make any public
announcement or otherwise disclose to any third party the existence of this
Agreement or any agreement ancillary to it, or the fact that discussions
concerning a potential collaboration are taking place, except as required by
law, the Securities and Exchange Commission, any stock exchange, or any other
regulatory body. In the event such a disclosure is required, Buyer shall notify
Seller no less than 24 hours in advance of the disclosure.

12.6
Without the express written consent of Buyer, Seller shall not make any public
announcement or otherwise disclose to any third party the existence of this
Agreement or any agreement



12
38392764_1.docx

--------------------------------------------------------------------------------





ancillary to it, or the fact that discussions concerning a potential
collaboration are taking place, except as required by law, the Securities and
Exchange Commission, any stock exchange, or any other regulatory body. In the
event such a disclosure is required, Buyer shall notify Seller no less than 24
hours in advance of the disclosure.
13.
    GOVERNING LAW AND JURISDICTION

13.1
This Agreement and any dispute or claim arising out of, or in connection with,
it, its subject matter or formation (including non-contractual disputes or
claims) shall be governed by, and construed in accordance with, the laws of Hong
Kong, excluding the United Nations Convention on the International Sale of
Goods.

13.2
Any dispute, difference or claim arising out of, in connection with or relating
to this Agreement shall be submitted to and finally resolved by arbitration in
Hong Kong under the auspices of the Hong Kong International Arbitration
Commission (“HKIAC”), in accordance with the HKIAC Administered Arbitration
Rules then in effect, which rules are hereby incorporated by reference into this
Agreement. The arbitral tribunal shall consist of three arbitrators. One of the
arbitrators shall be a national of the PRC, one a national of the US, and one of
a third country. The arbitral proceedings shall be conducted in English.

This document has been executed by the duly authorized representatives of the
Parties on the date written at the beginning of it.


Executed by TransEnterix Inc. acting by Anthony Fernando, its COO.


/s/ Anthony Fernando


Executed by Great Belief International Limited acting by Mr. Wang Yan, its
authorized representative.


/s/ Wang Yan





14.    


13
38392764_1.docx

--------------------------------------------------------------------------------






LIST OF SCHEDULES AND EXHIBITS


Schedule 1
System Assets

Patents to be Assigned
    Trademarks and Trademark Registrations
    System Software
System Capital Goods and Inventory
Schedule 2
Platform Software

Schedule 3
Warranties

Schedule 4
Nominated Account

Schedule 5
Cross-License Agreement

Schedule 6
Assignment Agreement







15.    


1
38392764_1.docx

--------------------------------------------------------------------------------






WARRANTIES
PART A – Seller Warranties
1.
The Seller

1.1
The Seller is a company duly incorporated and existing under the laws of
Delaware, USA.

1.2
The Seller has all requisite corporate power and authority to execute and
perform this Agreement and all agreements and documents ancillary to it.

1.3
This Agreement and all agreements and documents ancillary to it constitute
valid, legal, binding and enforceable obligations on the Seller.

1.4
To the Seller's knowledge, no order has been made, petition presented or
resolution passed for the winding-up of the Seller and no administration order
or administration application or notice of appointment of or notice of intention
to appoint an administrator has been made or issued in relation to the Seller.

1.5
No receiver or administrative receiver has been appointed over any part of the
System or the System Assets, no application has been made to the court for any
such appointment, and no power of sale or power to appoint a receiver or
administrative receiver under the terms of any charge, mortgage or security over
the System Assets has become exercisable.

1.6
Performance by the Seller of the terms of this Agreement and such agreements and
documents ancillary to it do not and will not conflict with or result in a
breach of any of the provisions of the Seller memorandum or articles of
association or any contractual, governmental or public agreement or other
obligation made or given by the Seller, or any applicable laws, regulations,
acts and other governmental policies especially those of the United States of
America.

2.
The System Assets

2.1
The Seller or its indirect wholly owned subsidiary TransEnterix Europe,
S.A.R.L., acting through its Swiss branch being established under the name
“TransEnterix Europe SARL, Bertrange, Swiss Branch Lugano (the “Subsidiary”) has
good title to all the System Assets and is the legal and beneficial owner of all
the System Assets. No System Asset are subject to any Encumbrance as of the date
of transfer to Buyer.

2.2
To the Seller’s best knowledge, it is not aware of other parties’ rights which
would be infringed upon by the use of the System Assets by the Buyer subject to
this Agreement.

2.3
The System Assets provided to Buyer are inclusive of all the versions of the
System Assets (including the historical and latest versions, especially for the
System Information, System IPR and System Software) created, possessed and
obtained by the Seller.

3.
Intellectual Property Rights

3.1
The Subsidiary is the legal owner of the System IPRs.

3.2
To the Seller's and Subsidiary’s knowledge, none of the System IPRs are subject
to any dispute, infringement and/or challenge.

3.3
All System IPRs are freely assignable without requiring any consent.

3.4
To the Seller's knowledge, none of the elements or activities of the System have
infringed the Intellectual Property Rights of any person in circumstances which
would entitle any person to make a claim against the Seller. The Seller has not
received notice of any claim which alleges that the Seller is infringing such
person's Intellectual Property Rights in relation to the System.



1
38392764_1.docx

--------------------------------------------------------------------------------





3.5
The System IPRs are not subject to any Encumbrance or any other rights
exercisable by other parties, and the Seller is not obliged to grant any
Encumbrance in respect of the System IPRs.

4.
Information Technology

4.1
If the Subsidiary is the legal and beneficial owner of the System Software, then
the Subsidiary is the one and only legal and beneficial owner of such System
Software; if the Subsidiary is not the legal and beneficial owner of any portion
of the System Software or Platform Software, then the Subsidiary and its
affiliates, including the Seller, have the contractual right to use, the System
Software or Platform Software, free from Encumbrances and all other rights
exercisable by other parties. The Seller has obtained all necessary rights from
third parties to permit the Subsidiary and its affiliates, including the Seller
to use the System Software and Platform Software exclusively and without
restrictions and is able to cause the Subsidiary to transfer the System Software
and Platform Software to the Buyer.

4.2
The Subsidiary licenses all software necessary to enable the System to continue
in the ordinary course of business and the Seller is able to cause the
Subsidiary to transfer such software to the Buyer.

4.3
The Seller is not aware of any fact, matter, event or circumstance which may
adversely affect the continued use of the System Software or Platform Software
by Buyer after Closing 2.

5.
Litigation

5.1
Neither the Seller nor any person for whom the Seller may be vicariously liable
in relation to the System or the System Assets is engaged, concerned or involved
in (whether as an applicant, respondent or otherwise) any litigation,
arbitration or other proceedings relating to the System or the System Assets
which are in progress, threatened or pending by or against the Seller or the
System or any of the System Assets and there are no facts of circumstances known
to the Seller likely to give rise to any such litigation, arbitration or other
proceedings.

PART A – Buyer Warranties
1.1
The Buyer is a company duly incorporated and existing under the laws of British
Virgin Islands.

1.2
The Buyer has all requisite corporate power and authority to enter into and
perform this Agreement and all agreements and documents ancillary to it.

1.3
This Agreement and all agreements and documents ancillary to it constitute
valid, legal, binding and enforceable obligations on the Seller.

1.4
To the knowledge of the Buyer, no order has been made, petition presented or
resolution passed for the winding-up of the Buyer and no administration order or
administration application or notice of appointment of or notice of intention to
appoint an administrator has been made or issued in relation to the Buyer.

1.5
No receiver or administrative receiver has been appointed over any part of the
business or assets of Buyer, no application has been made to the court for any
such appointment, and no power of sale or power to appoint a receiver or
administrative receiver under the terms of any charge, mortgage or security over
the System Assets has become exercisable.

1.6
Performance by the Buyer of the terms of this Agreement and such agreements and
documents ancillary to it do not and will not conflict with or result in a
breach of any of the provisions of the Buyer memorandum or articles of
association or any contractual, governmental or public agreement or other
obligation made or given by the Buyer.



2
38392764_1.docx